Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 21, 2020.  Application No. 16/461,569, is a 371 of PCT/US17/64106, filed December 1, 2017, and claims the benefit of U.S. Provisional Application No. 62/430,625, filed December 6, 2016.  In a preliminary amendment filed May 16, 2019, Applicant cancelled claims 19 and 20.  In an amendment filed December 21, 2020, Applicant cancelled claim 4.  Claims 21 and 22 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on July 13, 2020.  Claims 1-18, 23, and 24 are examined below.  
Rejection Withdrawn
The rejection claims 1-3, 6 7, 13, 18, and 24 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nguyen et al., 13(12) Org. & Biomol. Chem. 3749-3756 (2015) (citing CAS Abstract), is withdrawn in view of Applicant’s December 21, 2020, Amendment & Remarks.  

New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 13, 14, 18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Van Lommen et al., U.S. Patent No. 4,654,362 (citing CAS Abstract).  The CAS abstract for Van Lommen discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    165
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    165
    344
    media_image2.png
    Greyscale

(Van Lommen et al., citing CAS Abstract for the compound depicted above, see ‘362 patent, Abstract for pharmaceutical compositions thereof.)  These compound read on compounds of formula I, wherein formula I Y is CH2; ‘a’ is a single bond; R4, R5, and R6 are hydrogen; T, U, and W are CH; V is CR1, where in R1 is a bond, substituted with R7, where R7 is C(O)OR8, where R8 is hydrogen or C1-alkyl (CH3); A is C1-alkyl-O, and B is hydrogen.  

Claims 1-3, 5, 13, 14, 18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yoshioka et al., U.S. Patent No. 4,873,255 (citing CAS Abstract).  The CAS abstract for Nguyen discloses the following compounds and pharmaceutical compositions thereof: 


    PNG
    media_image3.png
    214
    621
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    214
    575
    media_image4.png
    Greyscale

(Yoshioka et al., citing CAS Abstract for the compounds depicted above; see the ‘255 patent, Abstract, for pharmaceutical compositions thereof.)  These compound read on compounds of formula I, wherein formula I Y is CH2; ‘a’ is a single bond; R4 and R6 are hydrogen; R5 is a C1-alkyl (methyl); T, U, and W are CH; V is CR1, where in R1 is a bond, substituted with R7, where R7 is C(O)OR8, where R8 is hydrogen; A is C1-alkyl-O-; and B is a C3-cycloheteroalkyl-C1-alkyl.  

PLEASE NOTE:  Claims 1 is extraordinarily broad and should be amended to limit the Markush claim to those compounds intended to be captured by the invention.  It is suggested to, at least, amend claim 1, as follows:
1.	A compound of structural formula I: . . .
R1 and R2 are each independently selected from:
(1)    a bond,
(2)    hydrogen,
(3)    halogen,
k,
(5)    -CN,
(6)    -C1-6alkyl,
(7)    -C3-6cycloalkyl,
(8)    -C3-6cycloalkyl-C1-3alkyl-,
(9)    -C2-6cycloheteroalkyl, and
(10)  -C2-6cycloheteroalkyl-C1 -3alkyl-,
wherein each -ORk, alkyl, cycloalkyl and cycloheteroalkyl is unsubstituted or substituted with one to three substituents selected from RL, and wherein one of R1 and R2 is selected from k, -C1-6alkyl, -C3-6cycloalkyl, -C3-6cycloalkyl-C1-3alkyl-, -C2-6cycloheteroalkyl, and -C2-6cycloheteroalkyl-C1-3alkyl-, wherein each k, -C1-6alkyl, -C3-6cycloalkyl, -C3-6cycloalkyl-C1-3alkyl-, -C2-6cycloheteroalkyl, and -C2-6cycloheteroalkyl-C1-3alkyl- is substituted with a substituent selected from R7;

Conclusion
Claims 1-3, 5, 13, 14, 18, and 24 are not allowed. 
Claims 6-10, 15-17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625